Exhibit 10.1.50

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

ACCESS POINT PATENT LICENSE AGREEMENT

This Access Point Patent License Agreement (the “Agreement”) is entered into
effective as of July 6, 2018 (the “Effective Date”) between Qualcomm
Incorporated, a Delaware Corporation (“Qualcomm”), and Gogo LLC, a Delaware
corporation (“Licensee”), with respect to the following facts:

AGREEMENT:

For the consideration herein, the sufficiency of which is acknowledged by each
Party, the Parties agree as follows:

1. CONSTRUCTION AND DEFINITIONS.

Section headings used in this Agreement are inserted for the purpose of
convenience only and are not intended to affect the meaning or interpretation of
any provision in this Agreement. Unless expressly stated otherwise, references
in this Agreement to “Sections” mean sections of this Agreement and include all
subsections thereof. For the purpose of the construction and interpretation of
this Agreement, the words “including,” “include,” “includes,” and “such as” are
not terms of limitation, but rather will be deemed to be followed by the words
“without limitation,” and the words “herein,” “hereof,” and “hereunder” refer to
this Agreement as a whole. All references to days (other than business days) and
quarters in this Agreement mean, respectively, calendar days and calendar
quarters. References to “third party” or “third parties” do not mean either
Party or any Affiliate of either Party. Whenever a Party’s approval or consent
is required under this Agreement, the Party may grant or withhold its consent,
or impose conditions on granting its consent, in its absolute discretion without
any requirement to act reasonably, unless expressly stated otherwise.
Capitalized terms used in this Agreement that are not defined elsewhere in this
Agreement are defined in Attachment 1.

“Covered Product” means a CDMA Access Point or an LTE Access Point.

“Covered Standard” means a CDMA Standard or an LTE Standard.

“Other IPR” means each unexpired claim of any Patent where (i) a Party or any of
its Affiliates owns or has the right to license such Patent to the other Party
without the payment of any royalties or other monetary consideration to any
third party unless the other Party agrees to pay, and pays, such royalties or
other monetary consideration, and (ii) such Patent is not Essential to a
Wireless Wide-Area Network Standard.

“Qualcomm’s Included Other IPR” means each unexpired claim of any Patent,
excluding claims of any Chinese Patents, that constitutes Qualcomm’s Other IPR
and that is issued on or prior to the Effective Date, provided that,
notwithstanding the foregoing, “Qualcomm’s Included Other IPR” does not include
any claim of any patent that is owned by SnapTrack, Inc.

 

Qualcomm Proprietary and Confidential



--------------------------------------------------------------------------------

EXECUTION

 

“Qualcomm’s Licensed IPR” means (1) Qualcomm’s Technically Necessary IPR and
(2) Qualcomm’s Included Other IPR.

“Qualcomm’s Technically Necessary IPR” means each unexpired claim of any Patent
(regardless of whether such Patent was or is filed or issued before, on, or
after the Effective Date), excluding claims of any Chinese Patents, where
(a) Qualcomm or any of its Affiliates, at any time during the period that begins
on the Effective Date and ends upon the earlier of the expiration or termination
of this Agreement, either (1) owns such Patent or (2) has the right to license
such Patent to Licensee without the payment of any royalties or other monetary
consideration to any third party unless Licensee agrees to pay, and pays, such
royalties or other monetary consideration, and (b) such Patent claim is, as
determined separately for each Covered Product, Essential to a Covered Standard
implemented in such Covered Product.

2. TERM OF AGREEMENT.

This Agreement will take effect on the Effective Date and will continue in full
force and effect for a period of ten (10) years from and commencing with the
Effective Date (the “Initial Term”), unless earlier terminated pursuant to the
express terms of this Agreement or by express written agreement of the Parties.
Licensee may, by written notice given to Qualcomm (a “Renewal Notice”), on or
before the tenth (10th) anniversary of the Effective Date (the “Initial Term
Expiration Date”), elect to renew this Agreement on the same terms and
conditions for an additional ten (10)-year period (the “Renewal Term”). If
Licensee does not provide a Renewal Notice to Qualcomm on or before the Initial
Term Expiration Date and continues to Sell Covered Products after such date,
then this Agreement will automatically renew for the entirety of the Renewal
Term on the same terms and conditions as the Initial Term, subject to the
following sentence. If, during the six (6)-month period prior to the Initial
Term Expiration Date, Licensee notifies Qualcomm in writing that Licensee
believes that offering the terms of this Agreement would not fulfill Qualcomm’s
obligation under its commitments to the European Telecommunications Standard
Institute (ETSI) to offer a license to Qualcomm’s Technically Necessary IPR
licensed in Section 3 on terms that are fair, reasonable, and non-discriminatory
(“FRAND”) for the Renewal Term, then the issue of whether the terms set forth in
this Agreement are FRAND for the Renewal Term will be submitted to arbitration
in accordance with Section 7.14 of this Agreement, and the sole issue to be
decided in such arbitration proceeding will be whether such terms for the
Renewal Term are FRAND.

3. QUALCOMM LICENSES.

3.1 Grant of Rights from Qualcomm. Subject to the terms and conditions of this
Agreement, as well as the timely and proper reporting and payment in full of
each quarterly report and payment due hereunder, Qualcomm hereby grants to
Licensee and to each of Licensee’s Affiliates the rights set forth in this
Section 3. No other, further, or different license from Qualcomm to Licensee (or
any other Person, including Affiliates of Licensee) is granted in or implied by
this Agreement. Licensee acknowledges and agrees, on behalf of itself and each
of its Affiliates, that (a) the rights granted in this Section 3 are expressly
limited or restricted in scope to specific patent claims and specific products,
and (b) the exclusion of rights or licenses for other patent claims is not a
derogation of the rights expressly granted herein.

 

Qualcomm Proprietary and Confidential

 

2



--------------------------------------------------------------------------------

EXECUTION

 

3.2 Not Used.

3.3 Not Used.

3.4 Rights and Royalties for Access Points. The following defined terms are
relevant to Access Points:

“Access Point” means a complete device that (a) connects to network
infrastructure equipment over a wireless network utilizing a Wireless Wide-Area
Network Standard, whether through a module embedded into such complete device or
otherwise; (b) does not incorporate a speaker or keypad; (c) does not enable
end-user initiation or reception of a voice call or data transmission (other
than certain operator and/or device requested status information) without
connection to another device, wherein such connection may be made by a physical
connection (such as wire or optical fiber), or by a wireless connection (such as
an IEEE 802.11 wireless local area network) that does not implement a Wireless
Wide-Area Network Standard; (d) when electronically connected to another device,
is not physically attached to such device, such that a visible gap is maintained
between such device and the Access Point at all times and the device and the
Access Point would not be handled, viewed as, or deemed to be a single or
complete integrated product by an end-user; and (e) is capable of supporting
multiple simultaneous users.

“CDMA Access Point” means an Access Point that connects to network
infrastructure equipment over a wireless network using a Wireless Wide-Area
Network Standard included in the definition of CDMA Standard.

“LTE Access Point” means an Access Point that connects to network infrastructure
equipment over a wireless network using a Wireless Wide-Area Network Standard
included in the definition of LTE Standard but is not capable of implementing
any wireless air interface standard included in the definition of CDMA Standard.

3.4.1 Grant of Rights for Certain Access Points. Qualcomm hereby grants to
Licensee and to each of Licensee’s Affiliates a personal, nontransferable,
nonexclusive, royalty-bearing license, without the right to sublicense, solely
under Qualcomm’s Licensed IPR, to make (and have made), import, use, and Sell
(and offer to Sell) CDMA Access Points and LTE Access Points.

3.4.2 Royalties for Certain Access Points. In partial consideration for and
subject to the rights granted by Qualcomm in Section 3.4.1, Licensee shall pay
to Qualcomm, [***], a royalty in the amount of [***].

3.4.3 Qualcomm Covenant to Licensee Customers for Certain Access Points.
Qualcomm covenants not to Assert (and to ensure that none of its Affiliates
Asserts) Qualcomm’s Licensed IPR against any Licensee Customer or any of its
Affiliates for making, having made, using, importing, offering to sell, selling,
leasing or otherwise disposing of any CDMA Access Point or LTE Access Point for
which Qualcomm has received payment in full from Licensee of the royalty payable
under Section 3.4.2 of this Agreement. For purposes of this Section 3.4.3,
“Licensee Customer” means any Person that purchases or otherwise lawfully
obtains, directly or indirectly, from Licensee or any of its Affiliates any
Access Point.

 

Qualcomm Proprietary and Confidential

 

3



--------------------------------------------------------------------------------

EXECUTION

 

3.5 Not Used.

3.6 Rights to Have Made Components. Qualcomm hereby grants to Licensee and to
each of Licensee’s Affiliates a personal, nontransferable, nonexclusive license,
without the right to sublicense, solely under Qualcomm’s Licensed IPR, to have
made Components solely for use in Covered Products made or Sold under the rights
granted by Qualcomm in this Section 3 or as replacement parts for such Covered
Products. Except as otherwise provided in this Section 3.6, no license, right or
other authorization is granted by Qualcomm to make (or have made), import, use,
Sell, offer to Sell, or otherwise dispose of any Components. This license will
terminate as to any Components made by a particular manufacturer if such
manufacturer or any of its Affiliates Asserts a patent claim Essential to a
Covered Standard against Qualcomm or any of its Affiliates.

3.7 Other Provisions Regarding Royalties.

3.7.1 Calculation and Payment of Royalties. [***].

3.7.2 Royalties Payable Regardless of Components Purchased. [***].

3.8 Transfer of Qualcomm’s Licensed IPR. If (a) Qualcomm or any of its
Affiliates assigns, sells, or transfers any Patent containing, or provides any
right to Assert, any of Qualcomm’s Licensed IPR to any third party (a “New
Qualcomm Patent Owner”), or (b) any Affiliate of Qualcomm that has any right to
Assert any of Qualcomm’s Licensed IPR is divested, spun-off, split-up, or
reorganized so that it is no longer at that time an Affiliate of Qualcomm (each
a “Reorganized Qualcomm Entity”) and the Reorganized Qualcomm Entity has or
retains any right to Assert any of Qualcomm’s Licensed IPR after such
divestiture, spin-off, split-up, or reorganization, then, in either instance,
Qualcomm shall: (1) notify the proposed New Qualcomm Patent Owner or Reorganized
Qualcomm Entity, as the case may be, of the existence of this Agreement and the
rights granted under Qualcomm’s Licensed IPR in Section 3; and (2) obtain a
written confirmation from the New Qualcomm Patent Owner or Reorganized Qualcomm
Entity, as the case may be, that such assignment, sale, or transfer of any
Patent containing, or any grant or retention of any right to Assert, Qualcomm’s
Licensed IPR is subject to the licenses and covenants granted in Section 3 and
that, subject to (A) Licensee’s continued fulfillment of its obligations under
this Agreement and (B) any applicable terms in Section 7.5, Licensee and each of
its Affiliates will continue to have the licenses set forth in Section 3 and
Licensee’s Customers will continue to have the covenants granted in Section 3.
Qualcomm intends that Licensee and each of its Affiliates will be a third party
beneficiary of any such written confirmation from the New Qualcomm Patent Owner
or Reorganized Qualcomm Entity, as the case may be.

3.9 Additional Provisions Regarding Qualcomm’s Other IPR.

3.9.1 Licensee Acknowledgment. Licensee acknowledges that Licensee’s acceptance
of licenses under Qualcomm’s Included Other IPR in Section 3 is not a condition
to Qualcomm’s grant of licenses to Licensee under Qualcomm’s Technically
Necessary IPR. Licensee further acknowledges that prior to entering into this
Agreement, Qualcomm provided Licensee with the option to negotiate a license
under Qualcomm’s Technically Necessary IPR licensed in Section 3 separately from
any license under Qualcomm’s Included Other IPR, and Licensee voluntarily chose
to take the licenses in Section 3 under both Qualcomm’s Technically Necessary
IPR and Qualcomm’s Included Other IPR (i.e., Qualcomm’s Licensed IPR) and upon
the terms set forth in this Agreement.

 

Qualcomm Proprietary and Confidential

 

4



--------------------------------------------------------------------------------

EXECUTION

 

3.9.2 Partial Termination of Licensee’s License to Sell Covered Products. The
licenses granted by Qualcomm to Licensee and each of Licensee’s Affiliates in
Section 3 under Qualcomm’s Included Other IPR to Sell Covered Products will
continue with respect to each customer of such Covered Products only for so long
as such customer and its Affiliates do not Assert, or threaten in writing to
Assert, any of their Patents (a) against Qualcomm or any of its Affiliates for
manufacturing, having manufactured, using, importing, offering to sell, selling,
leasing, or otherwise disposing of Components and/or (b) against Qualcomm’s or
any of its Affiliates’ foundries or suppliers for manufacturing Components for,
or selling Components to, Qualcomm or any of its Affiliates. In the event of any
such Assertion or threat by a customer of Licensee or any of its Affiliates,
Qualcomm may provide written notice to such customer and to Licensee (the
“Assertion Notice”) of Qualcomm’s intent to terminate Licensee’s and each of its
Affiliates’ license under Qualcomm’s Included Other IPR to Sell Covered Products
to such customer. If such customer or its Affiliate withdraws its Assertion in
writing to Qualcomm within sixty (60) days of such Assertion Notice, then such
license under Qualcomm’s Included Other IPR to Sell Covered Products to such
customer will not terminate. If the customer or its Affiliate does not withdraw
such Assertion within this sixty (60)-day period, then Licensee’s and each of
its Affiliates’ license under Qualcomm’s Included Other IPR to Sell Covered
Products to such customer will terminate as of the date of the Assertion Notice
and, to the extent such customer’s or its Affiliate’s Assertion seeks damages
for infringement allegedly occurring prior to the date of the Assertion Notice,
retroactively to the date of the first allegedly infringing act.

3.10 Unlicensed China Activity. Licensee represents and warrants that, as of the
Effective Date, neither Licensee nor any of its Affiliates has directly or
indirectly engaged in any Unlicensed China Activity. If, at any time after the
Effective Date, Licensee or any of its Affiliates commences any Unlicensed China
Activity, Licensee shall notify Qualcomm of such Unlicensed China Activity no
later than ninety (90) days after Licensee or any of its Affiliates first
commences such Unlicensed China Activity, and Licensee shall negotiate with
Qualcomm in good faith the terms of a royalty-bearing, nonexclusive license
under at least Qualcomm’s Chinese Patents that are Essential to the Covered
Standards covering such Unlicensed China Activity. “Unlicensed China Activity”
means making (or having made), using, or importing any Covered Products in China
or Selling any Covered Products for use in China.

4. ROYALTIES PAYABLE FOR PRIOR SALES.

Licensee shall report to Qualcomm any Sales of Covered Products by Licensee or
any of its Affiliates that have occurred prior to the Effective Date
(collectively, the “Prior Sales”). In addition, Licensee shall pay royalties to
Qualcomm with respect to all Prior Sales in accordance with the royalty terms in
Section 3 (determined for this purpose as if the licenses granted in this
Agreement and such royalty terms in this Agreement had been in effect at the
time of such Prior Sales). Licensee shall submit to Qualcomm, [***], a report
and certificate in accordance with Section 7.6 with respect to all Prior Sales,
and include in such certificate the aggregate royalties payable to Qualcomm for
the Prior Sales (the “Prior Sales Royalties”). [***]. For the avoidance of
doubt, no royalties will be payable for Prior Sales of Covered Products
manufactured under the “have made” rights of a Licensee customer provided in
such customer’s agreement with Qualcomm. This Section 4 will survive any
termination of this Agreement.

 

Qualcomm Proprietary and Confidential

 

5



--------------------------------------------------------------------------------

EXECUTION

 

5. LICENSEE’S LICENSE.

The following defined terms are relevant to Licensee’s license:

“Licensee’s Included Other IPR” means each unexpired claim of any Patent that
constitutes Licensee’s Other IPR and that is issued on or prior to the Effective
Date.

“Licensee’s Licensed IPR” means Licensee’s Technically Necessary IPR and
Licensee’s Included Other IPR, excluding in both cases claims of any Chinese
Patents.

“Licensee’s Technically Necessary IPR” includes only each unexpired claim of any
Patent (regardless of whether such Patent was or is filed or issued before, on,
or after the Effective Date) where (a) Licensee or any of its Affiliates
(1) owns such Patent or (2) has the right to license such Patent to Qualcomm
without the payment of any royalties or other monetary consideration to any
third party unless Qualcomm agrees to pay, and pays, such royalties or other
monetary consideration, and (b) such Patent claim is Essential to a Covered
Standard.

“Successor” means any successor (by purchase, divestiture, merger, or otherwise)
to all or substantially all of Qualcomm’s Components business or assets.

5.1 Grant of License from Licensee. Subject to the terms and conditions of this
Agreement, Licensee, on behalf of itself and each of its Affiliates, hereby
grants a personal, nontransferable, worldwide, nonexclusive, fully-paid, and
royalty-free license, without the right to sublicense, under Licensee’s Licensed
IPR, to Qualcomm and a Successor, and each of their respective Affiliates, to
make (and have made), import, use, offer to sell, sell, lease, and otherwise
dispose of Components.

5.2 Licensee Covenant to Qualcomm Customers. Licensee hereby covenants not to
Assert (and to ensure that none of its Affiliates Asserts) Licensee’s Licensed
IPR against any Qualcomm Customer or any of its Affiliates for making, having
made, using, importing, offering to sell, selling, leasing or otherwise
disposing of products that incorporate one or more Qualcomm Components where the
alleged basis for infringement arises from the use or incorporation of Qualcomm
Components in such products. For purposes of this Section 5.2, “Qualcomm
Customer” means any third party that purchases or otherwise lawfully obtains,
directly or indirectly, any Component that Qualcomm is licensed to sell under
this Agreement.

5.3 Transfer of Licensee’s Licensed IPR. If (a) Licensee or any of its
Affiliates assigns, sells, or transfers any Patent containing, or provides any
right to Assert Licensee’s Licensed IPR, to any third party (a “New Licensee
Patent Owner”), or (b) any Affiliate of Licensee that has any right to Assert
any of Licensee’s Licensed IPR is divested, spun-off, split-up, or reorganized
so that it is no longer at that time an Affiliate of Licensee (each a
“Reorganized Licensee Entity”) and the Reorganized Licensee Entity has or
retains any right to Assert any of Licensee’s Licensed IPR after such
divestiture, spin-off, split-up, or reorganization, then, in either instance,
Licensee shall: (1) notify the New Licensee Patent Owner or Reorganized Licensee
Entity, as the case may be, of the existence of this Agreement and the

 

Qualcomm Proprietary and Confidential

 

6



--------------------------------------------------------------------------------

EXECUTION

 

licenses and covenants granted under Licensee’s Licensed IPR in Section 5.1 and
5.2, respectively; and (2) obtain a written confirmation from the New Licensee
Patent Owner or Reorganized Licensee Entity, as the case may be, that such
assignment, sale, or transfer of any Patent containing, or any grant or
retention of any right to Assert, Licensee’s Licensed IPR is subject to the
licenses and covenants granted under Section 5.1 and 5.2, respectively, and
that, subject to (A) Qualcomm’s continued fulfillment of its obligations under
this Agreement, and (B) the applicable terms of Section 7.5, Qualcomm and the
Successor, and each of their respective Affiliates, will continue to have the
rights and licenses under Licensee’s Licensed IPR that are set forth in this
Agreement, and Qualcomm’s Components customers will continue to have the
covenants herein. Qualcomm and the Successor (if any) will each be a third party
beneficiary of any such written confirmation from the New Licensee Patent Owner
or Reorganized Licensee Entity, as the case may be.

5.4 Licensee Representation and Warranty. Licensee represents and warrants that
Licensee has the authority to grant, on its own behalf and on behalf of
Licensee’s Affiliates, the licenses and covenants provided under this Section 5.

6. NOT USED.

7. GENERAL TERMS.

7.1 General Terms Regarding License and Royalties.

7.1.1 Acknowledgment Regarding Qualcomm’s Licensed IPR. Licensee acknowledges
and agrees that (a) Qualcomm has given Licensee access to a list of Qualcomm’s
Licensed IPR, (b) prior to entering into this Agreement, Licensee has had a full
and fair opportunity to review and consider fully the expiration dates for
Qualcomm’s Licensed IPR, and (c) any amount payable to Qualcomm pursuant to this
Agreement is in partial consideration for the applicable rights granted to
Licensee in Section 3 under claims of Qualcomm’s Licensed IPR that are not
expired as of the due date of such royalty or other payment. Licensee further
acknowledges and agrees that it is not paying royalties for any expired claim of
Qualcomm’s Licensed IPR.

7.1.2 Licensee Representation and Warranty. Licensee warrants that neither it
nor any of its Affiliates, nor any of their respective shareholders or employees
will form an Entity, acquire an Entity, or assist in forming or acquiring an
Entity for the purpose of evading Licensee’s royalty obligations under this
Agreement.

7.1.3 Overpayment Claims. Qualcomm will credit to Licensee the amount of any
overpayment of royalties made hereunder in error if (a) such overpayment is
identified and fully explained in a written notice from Licensee to Qualcomm
delivered no later than [***] after the due date of the payment that included
such alleged overpayment, and (b) Qualcomm is able to verify to its own
satisfaction the existence and extent of such overpayment. The foregoing
procedure constitutes the sole basis for Licensee to claim overpayments under
this Agreement and will not be affected by any statement appearing on any check,
royalty report, cover letter, or other document, except to the extent expressly
agreed upon by Qualcomm in a writing signed by an authorized representative of
Qualcomm.

 

Qualcomm Proprietary and Confidential

 

7



--------------------------------------------------------------------------------

EXECUTION

 

7.1.4 Taxes.

7.1.4.1 Licensee shall pay all amounts due to Qualcomm under this Agreement
without deduction for any levies or charges of any nature that may be imposed.
Licensee will be solely responsible for any and all applicable taxes, including
taxes on Licensee’s income (but not taxes on Qualcomm’s income), sales and use
taxes, value-added tax, service tax, excise tax, consumption tax, customs
duties, or similar charges or fees (“Taxes”). At Qualcomm’s request, Licensee
shall provide documentation reasonably satisfactory to Qualcomm evidencing
payment of such Taxes by Licensee to the applicable taxing authority. If
Qualcomm pays any Taxes on behalf of Licensee (other than withholding of income
taxes on Qualcomm’s income), then Licensee shall reimburse Qualcomm for such
Taxes within [***] after the date of Qualcomm’s invoice.

7.1.4.2 Notwithstanding the foregoing, if Licensee is required by applicable law
to withhold taxes on Qualcomm’s income for Qualcomm from any payment due to
Qualcomm, then the amount due to Qualcomm in respect to such payment will be
reduced by the amount of such income tax withholding, and Licensee shall,
promptly after paying such withholding income taxes to the applicable taxing
authority, deliver to Qualcomm an income tax withholding certificate or similar
documentation reasonably satisfactory to Qualcomm evidencing payment of any such
withholding tax. If there is an applicable tax treaty, Qualcomm will provide
Licensee with the necessary documentation in order to enable Licensee to
withhold at the beneficial treaty rate. Licensee agrees that upon receipt of the
necessary documentation, Licensee will only withhold at the beneficial treaty
rate. Licensee will be solely responsible for any penalty, additional tax,
interest, or other charge if Licensee fails to meet its income tax withholding
obligations.

7.1.5 U.S. Dollars. All payments to be made hereunder must be made in dollars of
the United States of America and by wire-transfer of immediately available funds
to an account designated by the payee. If the transfer of or the conversion into
U.S. dollars is not lawful or possible, the payment of such part of the
royalties as is necessary will be made by the deposit thereof, in the currency
of the country where the Sale of such Covered Product was made to the credit and
account of Qualcomm or its nominee in any commercial bank or trust company of
Qualcomm’s choice located in that country, prompt notice of which will be given
by Licensee to Qualcomm.

7.2 Licensee’s Affiliates.

7.2.1 Compliance with Agreement by Affiliates. Licensee shall ensure that each
of its Affiliates that makes, has made, imports, offers to Sell, or Sells any
Covered Product complies with the terms and conditions of this Agreement as if
such Affiliate was the “Licensee” under this Agreement with respect to such
Covered Products made, have made, imported, offered for Sale, or Sold by such
Affiliate. Licensee and its Affiliates will be jointly responsible and liable to
Qualcomm if any of Licensee’s Affiliates fails to comply with any of the
applicable terms of this Agreement, and any breach of such terms by an Affiliate
of Licensee will be considered a breach of this Agreement by Licensee as well.
Licensee represents and warrants that Licensee has the right, power, and
authority to bind each of its Affiliates and to make the agreements and
assurances that are set forth in this Agreement on behalf of each of its
Affiliates.

 

Qualcomm Proprietary and Confidential

 

8



--------------------------------------------------------------------------------

EXECUTION

 

Upon Qualcomm’s request, Licensee shall promptly provide to Qualcomm a list of
each of its Affiliates that makes, has made, imports, offers to Sell, or Sells
any Covered Products. Additionally, at Qualcomm’s request, Licensee shall
promptly provide Qualcomm with copies of share certificates, public financial
statements and reports, and such other documentation as may be reasonably
requested by Qualcomm to determine whether a Person meets all of the
requirements of being an “Affiliate” under this Agreement.

7.2.2 Termination of License as to Affiliates. Notwithstanding anything to the
contrary in this Agreement, with respect to any Person that is an Affiliate of
Licensee at any time during the term of this Agreement and later (during the
term of this Agreement) ceases to be an Affiliate of Licensee, all license and
other rights granted by Qualcomm to such Person in this Agreement will
terminate, with respect to such Person and without any further action on the
part of Qualcomm, immediately on the date that such Person ceases to be an
Affiliate of Licensee.

7.3 Information.

7.3.1 Restrictions on Disclosure and Use. All documentation and technical and
business information and intellectual property in whatever form recorded that a
Party does not wish to disclose without restriction (“Information”) will remain
the property of the furnishing Party and may be used by the receiving Party only
as follows. Such Information (a) will not be reproduced or copied by the
receiving Party, in whole or part, except for use as expressly authorized in
this Agreement; and (b) will be disclosed by the receiving Party only to
employees or agents of the receiving Party with a need to know. Moreover, such
Information will be used by the receiving Party only for the purpose of
performing under this Agreement or in the exercise of its rights under this
Agreement. Unless the furnishing Party consents in this Agreement or otherwise
in writing, such Information will be held in strict confidence by the receiving
Party. The receiving Party may disclose such Information to other Persons, with
the furnishing Party’s prior written authorization, but solely to perform acts
that this clause expressly authorizes the receiving Party to perform itself, and
further provided that such other Person agrees in writing (a copy of which
writing will be provided to the furnishing Party at its request) to the same
conditions respecting use of Information in this Section 7.3. These restrictions
on the use or disclosure of Information will not apply to any Information:
(a) that can be proven to have been independently developed by the receiving
Party or lawfully received by the receiving Party free of confidentiality
obligations to the furnishing Party from another source having the right to so
furnish such Information; (b) after it has become generally known to the public
without breach of this Agreement by the receiving Party; (c) that at the time of
disclosure to the receiving Party was known to such Party free of
confidentiality obligations to the furnishing Party and clearly evidenced by
documentation in such Party’s possession; (d) that the furnishing Party
expressly agrees in writing is free of such restrictions; or (e) that is the
subject of a subpoena or other legal or administrative demand for disclosure or
is disclosed in response to a valid order or request of a court or other
governmental body, but only to the extent of and for the purposes of such
demand, order, or request; provided, however, in the case of clause (e), that
such receiving Party shall first notify the furnishing Party in writing of the
demand, order, or request and permit and cooperate with the furnishing Party in
seeking an appropriate protective order (or an equivalent mechanism for
protecting such Information in the relevant jurisdictions).

 

Qualcomm Proprietary and Confidential

 

9



--------------------------------------------------------------------------------

EXECUTION

 

7.3.2 Scope of Information. Information is subject to this Section 7.3 only if
(a) it is in writing or other tangible form and is clearly marked as proprietary
or confidential when disclosed, or (b) if it is not disclosed in tangible form,
(1) such Information is clearly identified as confidential or proprietary at the
time of disclosure, and (2) the disclosing Party subsequently provides the
receiving Party with a written summary of the content of such oral or other
non-tangible disclosure and the summary is clearly marked as proprietary or
confidential.

7.3.3 Furnishing Information to Third Parties. Nothing herein will be deemed to
bar disclosure of Information by a receiving Party to third parties, with
written consent of the furnishing Party, if such disclosure is reasonably
necessary for enjoyment of the disclosing Party’s rights to use intellectual
property rights licensed under this Agreement, and provided that each such third
party agrees in writing to protect the Information under terms and conditions
comparable, in all material respects, to the terms in this Section 7.3 and the
survival terms in Section 7.9.

7.4 Negation of Representations and Warranties. Nothing in this Agreement will
be construed as (a) requiring the filing of any Patent application, the securing
of any Patent, or the maintaining of any Patent in force, (b) a warranty or
representation by either Party as to the validity or scope of any Patent,
copyright, or other intellectual property right, (c) a warranty or
representation that any manufacture, sale, lease, use, or importation will be
free from infringement of Patents, copyrights, or other intellectual property
rights of others, (d) an agreement to bring or prosecute actions or suits
against third parties for infringement, (e) an obligation to furnish any
technical documentation or manufacturing assistance, or (f) conferring any right
to use (in advertising, publicity, or otherwise) any name, trade name, or
trademark, or any contraction, abbreviation, or simulation thereof. It will be
the sole responsibility of Licensee to determine whether it needs licenses or
other rights under patents or other intellectual property of third parties. The
terms of this Section 7.4 will survive any termination or expiration of this
Agreement.

7.5 Termination.

7.5.1 Termination for Cause by Qualcomm.

(a) Termination for Breach. Qualcomm may terminate this Agreement, by written
notice to Licensee, if Licensee (1) fails to pay, in full or in a timely manner,
any royalties or other amounts owed to Qualcomm hereunder, (2) fails to submit
in a timely manner any report required to be submitted to Qualcomm hereunder or
submits any false or inaccurate report to Qualcomm, (3) refuses to allow an
audit of Licensee’s Sales of Covered Products as provided in Section 7.6.2 or
breaches Section 7.7, or (4) commits any other material breach of any
representation, warranty, or obligation in or under this Agreement; provided,
however, that in the case of any such breach that is capable of being cured,
Qualcomm will not have a right to terminate this Agreement unless and until
Licensee has failed to cure such breach within thirty (30) days after Qualcomm
has given Licensee written notice thereof.

7.5.2 Termination for Cause by Licensee. Licensee may terminate this Agreement,
by written notice to Qualcomm, if Qualcomm commits any material breach of any
representation, warranty, or agreement in or under this Agreement; provided,
however, that in the case of any such breach that is capable of being cured,
Licensee will not have a right to terminate this Agreement unless and until
Qualcomm has failed to cure such material breach within thirty (30) days after
receipt by Qualcomm of written notice thereof by Licensee.

 

Qualcomm Proprietary and Confidential

 

10



--------------------------------------------------------------------------------

EXECUTION

 

7.5.3 Termination due to Bankruptcy, Dissolution, or Liquidation. A Party shall
provide written notice to the other Party immediately upon the occurrence of any
of the following events (each, an “Event”) concerning the first Party or any of
its Affiliates: (a) insolvency, bankruptcy, or liquidation or filing of any
application therefor, or other commitment of an affirmative act of insolvency;
(b) attachment, execution, or seizure of substantially all of the assets or
filing of any application therefor; (c) assignment or transfer of that portion
of the business to which this Agreement pertains to a trustee for the benefit of
creditors; or (d) termination of its business or dissolution. If either Party
becomes the subject of an Event, the other Party will have the right to
terminate this Agreement with immediate effect by giving written notice of
termination to the first Party no earlier than sixty (60) days after the Event
occurs (unless such Event ceases within such sixty (60)-day period). If an
Affiliate of either Party becomes the subject of an Event, all rights granted to
such Affiliate under or pursuant to this Agreement will automatically terminate
upon the expiration of sixty (60) days after such Event occurs (unless such
Event ceases within such sixty (60)-day period).

7.5.4 Rights and Obligations upon Termination or Expiration.

7.5.4.1 Upon any termination or expiration of this Agreement (a) all licenses
granted by a Party hereunder will terminate and (b) each Party shall, upon the
written request of the other Party, use commercially reasonable efforts to
return or destroy all Information furnished to it under this Agreement by the
other Party, if any.

7.5.4.2 Notwithstanding anything to the contrary in Section 7.5.4.1:

(a) Any termination or expiration of this Agreement will not (1) relieve
Licensee from its obligations to submit any royalty reports or certificates to
Qualcomm, or from its liability for the payment of any royalties, with respect
to Covered Products Sold on or prior to the date of such termination or
expiration, (2) prejudice Qualcomm’s right to recover any royalties or other
sums due or accrued at the time of such termination or expiration, or
(3) prejudice any cause of action or claim accrued or to accrue on account of
any breach or default (A) before the date of such termination or expiration or
(B) of any provision or obligation surviving such termination or expiration.

(b) Any termination or expiration of this Agreement will not prejudice
Qualcomm’s right to conduct a final audit of the books and records of Licensee
and its Affiliates in accordance with Section 7.6.

(c) For a period of [***] following the termination or expiration of this
Agreement, Licensee and its Affiliates will have the right to Sell Covered
Products solely to the extent that (1) such Sale would have been licensed under
this Agreement had the Agreement not terminated or expired; and (2) such Covered
Products were in Licensee’s or its Affiliates’ inventory at the time of such
termination or expiration, and subject to (A) the payment by Licensee of all
royalties applicable to such Sales of such Covered Products that

 

Qualcomm Proprietary and Confidential

 

11



--------------------------------------------------------------------------------

EXECUTION

 

would have otherwise become due in the absence of the termination or expiration
of this Agreement, and (B) Licensee’s and its Affiliates’ continued compliance
with all of the other applicable provisions of this Agreement. Except as
otherwise provided in the preceding sentence, upon the termination or expiration
of this Agreement for any reason, [***].

7.6 Records, Audits and Notice of Certain Activities.

7.6.1 Records. Licensee shall keep (and shall ensure that each of its Affiliates
keeps) accurate and complete books and records concerning all Covered Products
Sold by Licensee or any of its Affiliates and all Prior Sales. Such books and
records will include (a) sales contracts and other documents evidencing
Licensee’s and its Affiliates’ Sales of such Covered Products (including the
number of such products Sold) and the consideration charged by Licensee and its
Affiliates for such Sales, (b) sales and purchase invoices, (c) inventory
records, and (d) manufacturing records. Each Affiliate’s applicable books and
records (together with all supporting information) will be included in the books
and records described above and will be subject to audit by Qualcomm as provided
in this Section. Licensee shall furnish to Qualcomm, within [***], an estimate
of (i) the quantity of Covered Products Sold during [***] and (ii) the aggregate
royalties due under this Agreement with respect to such Covered Products.
Licensee shall furnish to Qualcomm, within [***] after the end of each quarter,
a certificate in the form attached as Exhibit A that is signed by a responsible
official of Licensee and contains the information specified in Exhibit A for
each Covered Product Sold by Licensee or any of its Affiliates during such
quarter.

7.6.2 Audits. Qualcomm may, no more than once each year, conduct (by itself
and/or through a third party auditor designated by Qualcomm) an audit of the
applicable books and records, including the books and records described in
Section 7.6.1, of Licensee and those of its Affiliates that have made, supplied
parts for, assembled, or Sold any Covered Products, to confirm that Licensee has
not underpaid the royalties due to Qualcomm under this Agreement. Qualcomm’s
written notice to Licensee of Qualcomm’s intention to audit Licensee’s and its
Affiliates’ books and records will include a proposed commencement date for such
audit, such proposed commencement date to be no earlier than thirty (30) days
after the date of such notice. Licensee shall allow the audit to commence no
later than thirty (30) days after Qualcomm’s proposed audit commencement date.
Prior to the commencement date of the audit, Licensee shall assemble in a single
location Licensee’s and its Affiliates’ necessary books and records for such
audit to be carried out and shall make available such personnel as are
reasonably necessary to interpret and explain such books and records. The cost
of such audit, other than Licensee’s and its Affiliates’ cost of providing their
books, records, and personnel, will be borne by Qualcomm, [***]. Qualcomm shall
treat Licensee’s and its Affiliates’ books and records and other information
provided to Qualcomm or its auditors for the purpose of conducting an audit
under this Section 7.6 as Licensee’s Information in accordance with Section 7.3.

7.7 Assignment. Licensee shall not assign this Agreement (or any of Licensee’s
rights or interests under this Agreement) or delegate any of Licensee’s
obligations under this Agreement without Qualcomm’s prior written consent. For
purposes of this Section 7.7, any Change in Control of Licensee will be deemed
to be an assignment of this Agreement by Licensee which is subject to this
Section 7.7. Any attempted assignment of this Agreement or any of Licensee’s
rights or interests under this Agreement by Licensee (other than a deemed

 

Qualcomm Proprietary and Confidential

 

12



--------------------------------------------------------------------------------

EXECUTION

 

assignment resulting from a Change in Control of Licensee), or any attempted
delegation of any of Licensee’s obligations under this Agreement by Licensee,
without Qualcomm’s prior written consent will be, at Qualcomm’s option (and in
Qualcomm’s discretion), null, void, and ineffective from inception. In addition,
any assignment or attempted assignment of this Agreement or any of Licensee’s
rights or interests under this Agreement by Licensee (including a deemed
assignment resulting from a Change in Control of Licensee), or any delegation or
attempted delegation of any of Licensee’s obligations under this Agreement by
Licensee, without Qualcomm’s prior written consent will constitute a material
breach of this Agreement by Licensee that is incapable of being cured.

7.8 Export Compliance. Each Party acknowledges and agrees that it will comply
with (and will ensure that each of its Affiliates complies with) all applicable
United States (“U.S.”) and foreign export control and economic sanctions laws
and regulations in exercising any rights or performing any obligations under
this Agreement, and that it will not take any action that causes any other Party
to violate any such laws.

7.9 Survival of Obligations. The provisions in this Agreement that are expressly
stated to survive or that, by their nature, would reasonably be expected to
continue beyond the expiration or termination of this Agreement (including
Section 1 (CONSTRUCTION AND DEFINITIONS), Section 2 (TERM OF AGREEMENT),
Section 7.4 (Negation of Representations and Warranties), Section 7.5.4 (Rights
and Obligations upon Termination or Expiration), Section 7.7 (Assignment),
Section 7.8 (Export Compliance), and Section 7.10 (Severability) through
Section 7.20 (No Rule of Strict Construction)) will survive such termination or
expiration. However, except to the limited extent expressly provided in
Section 7.5.4, in no event will any license to Qualcomm’s Licensed IPR survive
the termination or expiration of this Agreement.

7.10 Severability. If any provision in this Agreement is held to be invalid or
unenforceable in whole or in part (the “Invalid Provision”), the remaining
portions of such provision (if any) and the other provisions in this Agreement
will remain in effect and the Invalid Provision will remain in effect to the
maximum extent allowed by law. If requested by either Party within ninety
(90) days after a final decision (i.e., a decision that is not or cannot be
appealed) holding the Invalid Provision invalid or unenforceable, the Parties
shall promptly negotiate a replacement for the Invalid Provision that provides,
to the maximum extent possible, substantially the same rights, benefits, and
obligations to each Party as did the Invalid Provision. If the Parties are
unable to agree on a replacement provision within one hundred eighty (180) days
after such final decision and if the Invalid Provision is reasonably considered
to be an essential element of this Agreement by a Party that did not challenge
the validity or enforceability of such provision in the course of the proceeding
that led to such final decision, then such Party may, at any time after such one
hundred eighty (180)-day period and before the one-year anniversary of such
final decision, terminate this Agreement effective immediately upon written
notice to the other Party. Without limitation, the Parties agree that each of
Section 3.4.2 and Section 4 is an essential element of this Agreement.

 

Qualcomm Proprietary and Confidential

 

13



--------------------------------------------------------------------------------

EXECUTION

 

7.11 Non-Waiver. No waiver of the terms and conditions of this Agreement, or the
failure of either Party strictly to enforce any such term or condition on one or
more occasions, will be construed as a waiver of the same or of any other term
or condition of this Agreement on any other occasion. A waiver of any right or
remedy under this Agreement will be binding on a Party only if it is expressly
stated in a written document that (a) specifically refers to this Agreement and
expressly states such Party’s intent to waive one or more rights or remedies
under this Agreement, and (b) is signed by an authorized representative of such
Party (which in the case of Qualcomm, will be only the CEO or President, or an
authorized representative of the Qualcomm Technology Licensing Division, of
Qualcomm).

7.12 Notices and Other Communications. All notices, requests, demands, consents,
agreements, reports, certificates, and other communications required or
permitted to be given, or otherwise intended to have legal effect, under this
Agreement (a “Notice”) must be provided in writing and in English and must be
sent to the Party to whom it is to be given as provided in this Section 7.12.
Each Party may change its address for receipt of Notices by providing notice of
the new address to the other Party in accordance with this Section, and each
Party shall change its address if such address is no longer used by such Party.
If a Notice that is provided by Qualcomm to Licensee hereunder applies to
activities performed by any of Licensee’s Affiliates, such Notice will be deemed
to also be provided by Qualcomm to Licensee’s Affiliates on the same date that
such Notice is provided by Qualcomm to Licensee, and Licensee shall promptly
provide copies of all such notices to its applicable Affiliates.

(a) Notices to Qualcomm. All Notices to be provided by Licensee pursuant to
Section 7.6.1 must be sent to Qualcomm by electronic mail to the following email
address: qtl.royalty@qualcomm.com. All other Notices to Qualcomm must be sent by
facsimile or by courier service (e.g., DHL, FedEx), and if sent by facsimile, a
copy must be sent by first class mail, postage prepaid, or by courier service.
Each such Notice must be properly addressed as follows (in which case such
Notice will be deemed to have been duly given on the date of receipt of such
Notice by Qualcomm):

Qualcomm Incorporated

5775 Morehouse Drive

San Diego, CA 92121-1714

Facsimile No.: (858) 658-2500

Attention: President

with copies sent to:

Division Counsel, Qualcomm Technology Licensing Division

General Manager, Qualcomm Technology Licensing Division

(b) Notices to Licensee. All Notices to Licensee must be sent by facsimile or
electronic mail or by courier service (e.g., DHL, FedEx), and if sent by
facsimile or electronic mail, a copy must be sent by first class mail, postage
prepaid, or by courier service. Each such Notice must be properly addressed as
follows (in which case such Notice will be deemed to have been duly given on the
date of receipt of such Notice by Licensee):

Gogo LLC

111 N. Canal Street

Chicago, IL, 60606

Telephone No.: [***]

Email: [***]

Attention: Mike Begler, Senior Vice President

 

 

Qualcomm Proprietary and Confidential

 

14



--------------------------------------------------------------------------------

EXECUTION

 

7.13 Publication of Agreement. Each Party shall keep this Agreement and its
provisions confidential, and shall not disclose this Agreement or any of its
provisions to any third party without first obtaining the written consent of the
other Party. Notwithstanding the foregoing, (a) Qualcomm may, without notice to
Licensee, disclose this Agreement or any of its provisions as may be required by
a valid order or request of a Governmental Authority conducting an investigation
of Qualcomm or its Affiliates; (b) without limiting clause (a) of this
Section 7.13, each Party may disclose this Agreement or any of its provisions as
may be required by a valid order or request of a court or other Governmental
Authority (but only to the extent of and for the purposes of such order or
request), provided, however, that the disclosing Party shall first notify the
other Party in writing of the demand, order, or request and, if so requested by
the other Party, permit and cooperate with the other Party in seeking an
appropriate protective order or an equivalent mechanism for protecting the
Agreement; and (c) each Party may disclose this Agreement or any of its
provisions as reasonably necessary for performance hereunder. The
confidentiality obligations in this Section 7.13 do not apply to the existence
of this Agreement, the fact that Qualcomm and Licensee have executed this
Agreement, or the scope of the licenses granted to Licensee hereunder but do
apply to the other terms and conditions of this Agreement. In addition, without
using the respective logos of the other Party, Licensee may identify itself as a
Qualcomm licensee or authorized supplier in its marketing materials, website,
and other public communications, and Qualcomm may identify Licensee as a
Qualcomm licensee or authorized supplier in its marketing materials, website,
and other public communications. Any press release or other announcement by
either Party concerning the entering into of this Agreement will be subject to
the prior written approval of the other Party, which approval will not be
unreasonably withheld.

7.14 Applicable Law; Dispute Resolution.

7.14.1 Applicable Law. This Agreement is made and entered into in the State of
California and will be governed by and construed and enforced in accordance with
the laws of the State of Delaware without regard to conflicts of laws
principles.

7.14.2 Dispute Resolution. Any dispute, claim, or controversy arising from or
relating to this Agreement or the breach or validity hereof (each a “Dispute”)
will be finally settled by a confidential arbitration proceeding conducted in
accordance with the Rules of Arbitration of the International Chamber of
Commerce (“ICC Rules”). The number of arbitrators will be three (3); provided
however, if the Dispute is solely over a past due amount of less than [***] or
is solely to seek specific performance of obligations in Section 7.6, then
either Party will have the option to request that one (1) arbitrator preside
over such Dispute, in which case the number of arbitrators will be one (1). Such
arbitrators will be appointed in accordance with the ICC Rules. The place of
arbitration will be San Francisco, California. The language of the arbitration
will be English. Except as may be required by law, neither Party may disclose
the existence, content, or results of any arbitration hereunder without the
prior written consent of both Parties. The arbitrator’s award will be final and
binding on the Parties. The Parties agree that judgment may be entered upon such
an award in any court of competent jurisdiction.

 

Qualcomm Proprietary and Confidential

 

15



--------------------------------------------------------------------------------

EXECUTION

 

7.15 LIMITATION OF LIABILITY. QUALCOMM WILL NOT BE LIABLE TO LICENSEE OR ANY OF
ITS AFFILIATES FOR ANY INCIDENTAL, CONSEQUENTIAL, OR OTHER INDIRECT LOSSES OR
DAMAGES ARISING FROM OR RELATING TO THIS AGREEMENT, OR ANY ACTIVITIES PERFORMED
UNDER THIS AGREEMENT, WHETHER BASED ON AN ACTION FOR BREACH OF CONTRACT OR TORT,
OR ANY OTHER THEORY OF LIABILITY.

7.16 Late Charge. Qualcomm may charge Licensee a late charge with respect to any
amounts (including royalties, late charges, and audit fees) that Licensee owes
hereunder and fails to pay on or before the due date, in an amount equal to the
lesser of (a) [***], and (b) the maximum amount permitted by law. Such late
charge will be due and payable by Licensee at the end of each month following
the due date of such past due amount until such past due amount has been paid in
full. The Parties agree that such late charges are administrative in nature and
are intended to defray Qualcomm’s costs in processing and handling late
payments.

7.17 Attorneys’ Fees. In the event of any proceeding that is undertaken to
enforce the provisions of this Agreement or to resolve any claim or dispute
arising from or relating to this Agreement, the prevailing Party (as determined
by the arbitrator or court) will be entitled to recover its reasonable
attorneys’ fees as fixed by the arbitrator or court.

7.18 Entire Agreement. This Agreement was prepared and executed in the English
language; no translation of this Agreement into any other language will be
binding on either Party or will have any effect on the meaning or interpretation
of the Agreement. The terms and conditions in this Agreement supersede and
replace all prior and contemporaneous communications or understandings (whether
oral or written, and whether direct or indirect) between the Parties solely with
respect to the subject matter of this Agreement, and constitute the entire
agreement of the Parties solely with respect to such subject matter. This
Agreement can be modified or amended only by a written document that
(a) specifically refers to this Agreement and expressly states the Parties’
intention to amend or modify it and (b) is signed by (1) an authorized
representative of Licensee and (2) the CEO or President, or an authorized
representative of the Qualcomm Technology Licensing Division, of Qualcomm. For
the avoidance of doubt, the Parties acknowledge and agree that a communication,
whether made electronically or otherwise, containing only the typed name and/or
signature block of a Party, and made without the handwritten signature of an
authorized representative of a Party within a signature block in such a
communication, will not be deemed to be a written document “signed” by a Party
for purposes of the immediately preceding sentence.

7.19 Independent Contractors. The relationship between Qualcomm and Licensee is
that of independent contractors. Qualcomm and Licensee are not joint venturers,
partners, principal and agent, master and servant, or employer and employee, and
Qualcomm and Licensee have no relationship other than as independent contracting
parties.

[remainder of page intentionally left blank]

 

Qualcomm Proprietary and Confidential

 

16



--------------------------------------------------------------------------------

EXECUTION

 

7.20 No Rule of Strict Construction. Regardless of which Party may have drafted
this Agreement, or any provision hereof, no rule of strict construction will be
applied against either Party. Each Party represents and warrants that it has had
an opportunity to be represented by competent legal counsel in negotiating and
executing this Agreement.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
effective as of the Effective Date through their duly authorized
representatives. This Agreement may be signed in counterparts.

 

Qualcomm Incorporated      Gogo LLC By:  

/s/ John Han

     By:   

/s/ John Wade

Printed Name:   John Han                   Printed Name:    John Wade Title:  
Sr. Vice President & General Manager      Title:    President, Commercial
Avaition Execution Date:   July 6, 2018      Execution Date:    05 July 2018

 

Qualcomm Proprietary and Confidential

 

17



--------------------------------------------------------------------------------

 

Exhibit 10.1.50

Attachment 1

Certain Definitions

“Affiliate” means (a) as to Qualcomm, any present or future Subsidiary of
Qualcomm, but only for so long as the Subsidiary remains a Subsidiary of
Qualcomm, and (b) as to any other Entity (including Licensee), any present or
future Parent of such Entity and any present or future Subsidiary of such Entity
or its Parent, but only for so long as the Parent remains the Parent of such
Entity and the Subsidiary remains a Subsidiary of such Entity or its Parent.

“Assert,” “Asserted,” and “Assertion” mean to commence or prosecute patent
infringement Litigation.

“CDMA” means code division multiple access.

“CDMA Standard” means any wireless air interface standard that implements CDMA
and is adopted as an industry standard by the Telecommunications Industry
Association (“TIA”), the European Telecommunication Standards Institute
(“ETSI”), Japan’s Association of Radio Industries and Businesses (“ARIB”), or
any other recognized international standards body, including the CDMA2000 family
of standards (e.g., CDMA2000 1xRTT, 1xEV-DO, 1xEV-DO Rev. A, 1xEV-DO Rev. B),
the WCDMA family of standards (e.g., UMTS, HSDPA, HSUPA, HSPA+), and TD-CDMA,
but excluding the TD-SCDMA Standard.

“Change in Control” of an Entity means the occurrence of any of the following:

(a) a merger, consolidation, share exchange, tender offer, exchange offer, or
similar transaction involving such Entity or any Subsidiary of such Entity after
the completion of which the shareholders of such Entity immediately prior to the
completion of such merger, consolidation, share exchange, tender offer, exchange
offer, or similar transaction beneficially own (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (the “United
States Exchange Act”), or comparable successor rules), directly or indirectly,
outstanding voting securities representing less than fifty percent (50%) of the
combined voting power of either the surviving Entity in such merger,
consolidation, share exchange, tender offer, exchange offer, or similar
transaction or the Parent of the surviving Entity;

(b) an acquisition by any Person or “group” (within the meaning of section 13(d)
or 14(d) of the United States Exchange Act or any comparable successor
provisions), other than any employee benefit plan or related trust sponsored or
maintained by such Entity or an Affiliate of such Entity, and other than in a
merger, consolidation, share exchange, tender offer, exchange offer, or similar
transaction of the type referred to in clause (a) of this definition, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
United States Exchange Act, or comparable successor rules) of outstanding voting
securities of such Entity representing at least fifty percent (50%) of the
combined voting power of such Entity (in a single transaction or series of
related transactions); or

 

Qualcomm Proprietary and Confidential

ATTACHMENT 1- PAGE 1



--------------------------------------------------------------------------------

EXECUTION

 

(c) if the individuals who, as of the Effective Date, are members of such
Entity’s Board of Directors (the “Incumbent Board”), cease for any reason to
constitute at least fifty percent (50%) of such party’s Board of Directors
(provided that if the election, or nomination for election by such Entity’s
shareholders, of any new member of the Board of Directors is approved by a vote
of at least fifty percent (50%) of the Incumbent Board, such new member of the
Board of Directors will be considered as a member of the Incumbent Board).

“China” means the mainland of the People’s Republic of China, excluding Taiwan,
Hong Kong, and Macao (also known as Macau).

“Chinese Patents” means Patents that are filed in China. For clarity, this
definition does not include foreign counterparts of Patents filed in China.

“Component” means (a) an application-specific integrated circuit, (b) a
multi-chip module, (c) any other type of integrated circuit such as system in
package (SiP) and system on chip (SoC), and (d) any other electronic device
(such as a fixed gate array, field programmable gate array (FPGA), erasable
programmable read only memory (ePROM), microprocessor, diode, transistor,
thyristor, or display), including, in each case, any firmware thereon and
accompanying or associated software. For the avoidance of doubt, and by way of
example and not by limitation, a complete end-user terminal is not a Component.

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, cooperative, foundation, society, political party, union, company
(including any limited liability company or joint stock company), firm, or other
enterprise, association, organization, or entity.

“Essential” means, with respect to a patent claim in relation to a Wireless
Wide-Area Network Standard, that it is not possible on technical (where
“technical” does not include and is not otherwise construed to mean
“commercial”) grounds to implement the air interface specifications of such
Wireless Wide-Area Network Standard without practicing such claim.

“Governmental Authority” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district, or other
governmental jurisdiction of any nature; (b) federal, state, local, municipal,
foreign, or other government; (c) governmental or quasi-governmental authority
of any nature (including any governmental division, subdivision, department,
agency, bureau, branch, office, commission, council, board, instrumentality,
officer, official, representative, organization, unit, body, or Entity and any
court or other tribunal); (d) multi-national governmental organization or body;
or (e) Entity or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military, or taxing
authority.

“Litigation” means any procedure for the resolution of a controversy in any
jurisdiction in the world, whether created by a claim, a counterclaim, or
otherwise, in the broadest sense, in whatever form, administrative, judicial,
arbitral, or otherwise, and the filing of a complaint with any Governmental
Authority (including any proceeding in the United States International Trade
Commission).

 

Qualcomm Proprietary and Confidential

ATTACHMENT 1- PAGE 2



--------------------------------------------------------------------------------

EXECUTION

 

“LTE Standard” means (a) the commercially available LTE wireless wide-area
network air interface standard adopted and maintained by the 3rd Generation
Partnership Project (“3GPP”) up to and including 3GPP Release 14 (including
LTE-FDD, LTE-TDD, and LTE-Advanced up to and including 3GPP Release 14); and
(b) the specifications developed by the LTE-U Forum that support LTE operation
in the 5 GHz UNII-1 and UNII-3 bands as Supplemental Downlink (SDL) carriers, in
conjunction with an LTE deployment in licensed bands.

“Parent” of an Entity means any Person (or group of related or affiliated
Persons) that owns or controls, directly or indirectly, (a) more than fifty
percent (50%) of the voting power held by the shares or other securities of such
Entity entitled to vote for election of directors (or other managing authority)
of such Entity, or (b) if such Entity does not have outstanding shares or
securities, more than fifty percent (50%) of the equity interests in such
Entity, but only for so long as such ownership or control referenced in clause
(a) or (b) above exists.

“Party” individually means Qualcomm or Licensee, and “Parties” collectively
means Qualcomm and Licensee.

“Patent” means any patent (including any utility model, but excluding any design
patent).

“Person” means any individual, Entity, or Governmental Authority.

“Sold,” “Sale,” “Sell,” and “Selling” mean put into use, sold, leased, or
otherwise transferred, and a Sale will be deemed to have occurred upon first
use, shipment, or invoicing, whichever occurs first.

“Subsidiary” of a Person means any Entity (a) in which the majority (more than
fifty percent (50%)) of the voting power held by the shares or other securities
entitled to vote for election of directors (or other managing authority) is now
or hereafter owned or controlled by such Person, either directly or indirectly,
or (b) that does not have outstanding shares or securities but the majority
(more than fifty percent (50%)) of the equity interests in which is now or
hereafter owned or controlled by such Person, either directly or indirectly, but
only for so long as such ownership or control referenced in clause (a) or (b)
above exists.

“TD-SCDMA Standard” means the third generation direct sequence, single carrier
TDD-CDMA air interface standard that (a) has been adopted as an industry
standard by the China Communications Standards Association (CCSA), and (b) has a
spreading bandwidth of approximately 1.6 MHz. For clarity, the term “TD-SCDMA
Standard” does not include TD-CDMA.

“Wireless Wide-Area Network Standard” means any wide area wireless air interface
standard, including GSM, CDMA, TD-SCDMA, Universal Mobile Telecommunications
System (UMTS), Wideband Code Division Multiple Access (WCDMA), HSPA, HSDPA,
HSUPA, HSPA+, WiMAX, WiBro, IEEE 802.16 (including 802.16e and 802.16m), IEEE
802.20, UMB (formerly known as 1xEV-DO Rev. C), LTE (including any FDD mode and
any TDD mode of LTE), and LTE-Advanced, in each case whether adopted as an
industry standard by TIA, ETSI, IEEE, ARIB, or another recognized international
standards body or industry consortium such as 3GPP, 3GPP2 or Next Generation
Mobile Network (NGMN) consortium, or deployed as a de facto standard by a
wireless operator.

 

 

Qualcomm Proprietary and Confidential

ATTACHMENT 1- PAGE 3



--------------------------------------------------------------------------------

 

Exhibit 10.1.50

EXHIBIT A

CERTIFICATE

The undersigned official of Gogo LLC (“LICENSEE”) is providing the attached
information (as a separate file) to QUALCOMM pursuant to that certain Access
Point Patent License Agreement entered into between LICENSEE and QUALCOMM (the
“Agreement”). All capitalized terms used in this certificate have the
definitions ascribed to them in the Agreement. Nothing in this certificate is
intended to expand or otherwise modify the license expressly granted to LICENSEE
under the Agreement. This certificate reflects the royalties payable by LICENSEE
for the calendar quarter ended:                     20         .

The attached file identifies the following information pertaining to each
Covered Product Sale:

 

  *

Quarter of Sale

 

  *

Reporting Entity (Licensee or Affiliate name)

 

  *

Made in (name of country)

 

  *

Covered Standard(s) (e.g., CDMA Standard, LTE Standard)

 

  *

Country of Sale

 

  *

For use in (name of country)

 

  *

Name of Applicable Unaffiliated Purchaser, or,

if Sold to Related Buyer, name of final vendee Related Buyer or

if retained for own use, “own use”

 

  *

Type of Covered Product (i.e„ CDMA Access Point, LTE Access Point)

Royalty calculations not necessary for Covered Products provided to a customer
under the “have made” rights of that customer

 

  *

Make/Model of baseband ASIC used in Covered Product

 

  *

Marketed model (corresponds to identified brand)

 

  *

Internal model

 

  *

Quantity Sold

 

  *

Selling Price paid by Applicable Unaffiliated Purchaser, or charged by final
vendee Related Buyer or, if used by LICENSEE, the Selling Price that would be
realized in a sale to an Applicable Unaffiliated Purchaser (refer to Selling
Price and Net Selling Price definitions in the Agreement)

 

  *

Type(s) & amount(s) of deduction(s) (refer to Selling Price definition in the
Agreement)

 

  *

Type of Net Selling Price Adjustment if applicable (e.g., due to Related Buyer,
own use).

 

  *

Applicable Net Selling Price

 

  *

Applicable royalty percentage

 

  *

Amount of royalty

The undersigned hereby certifies that LICENSEE Sold             Covered Products
and owes $                 in royalties to QUALCOMM for these Sales.

The attached file represents an accurate and complete record of all royalties
due and payable by LICENSEE for the calendar quarter specified above.

 

Signature:                                          
                                               Title:
                                         
                                                       Date
                                         
                                            

 

Qualcomm Proprietary and Confidential



--------------------------------------------------------------------------------

 

Exhibit 10.1.50

Exhibit A: Example Format for Supporting Data

 

                                               

Royalty calculations not necessary for Covered Products provided to a customer
under the
“_____” of that customer

                                               

Selling Price

 

Deduction

 

_________ Calculation

Quarter

 

Reporting
Entity

 

Made in
(country)

 

Covered
Standard(s)
(see cover
pages for
examples)

 

Country
of Sale

 

For use
in
(country)

 

Name of
Applicable
Unaffiliated
Purchaser, final
vendee Related
Buyer or “own
use”

 

Type of
Covered
Product
(see
cover
pages for
examples)

 

Make/
Model
of base
bond
ASIC
used in
Covered
Product

 

Marketed
model

 

Internal
Model

 

Quantity
Sold

 

Selling
Price paid
by
Applicable
Unaffiliated
Purchaser

 

Other
Considerations

 

Parking

 

Insurance &
Transportation

 

Taxes
Import,
Export,
Excise,
Sales &
VAT

 

Other
Products
(Accessories)

 

Type of
Net
Selling
Price
adjustment
(if
applicable)

 

Applicable
Net
Selling
Price

 

Applicable
royalty
rate

 

Amount
of
royalty
($US)

 

Qualcomm Proprietary and Confidential